United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2310
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                   George H. Rock

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                           Submitted: February 6, 2018
                            Filed: February 8, 2018
                                 [Unpublished]
                                 ____________

Before GRUENDER, BOWMAN, and KELLY, Circuit Judges.
                       ____________

PER CURIAM.

       George Rock appeals the above-guidelines sentence the district court1 imposed
after he pleaded guilty to a felon-in-possession offense. His counsel has moved for

      1
      The Honorable Greg Kays, Chief Judge, United States District Court for the
Western District of Missouri.
leave to withdraw and has filed a brief under Anders v. California, 386 U.S. 738
(1967), presenting as an issue whether Rock’s sentence is unreasonable.

       Upon careful review, we conclude that Rock’s sentence is not unreasonable.
See United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc)
(reviewing sentence under deferential abuse-of-discretion standard); United States v.
Mangum, 625 F.3d 466, 469-70 (8th Cir. 2010) (holding that upward variance was
reasonable where court made individualized assessment of 18 U.S.C. § 3553(a)
factors based on facts presented and considered defendant’s proffered information).
In addition, having independently reviewed the record pursuant to Penson v. Ohio,
488 U.S. 75 (1988), we find no nonfrivolous issues for appeal. “We remind counsel,
however, of their obligation in filing an Anders brief. Such a brief must be done as
an advocate for the appellant, not the government, and should refer to anything in the
record that might arguably support the appeal.” See United States v. Frazier, 133
F.3d 923, 923 (8th Cir. 1997) (per curiam) (citing Evans v. Clarke, 868 F.2d 267, 268
(8th Cir. 1989)).

      Accordingly, we grant counsel leave to withdraw, and we affirm.
                     ______________________________




                                         -2-